Case 1:19-cv-00444-CFC-CJB Document 198 Filed 03/03/20 Page 1 of 2 PageID #: 6185



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BIODELIVERY SCIENCES                           )
 INTERNATIONAL, INC. and ARIUS                  )
 TWO, INC.,                                     )
                                                )      REDACTED - PUBLIC VERSION
                Plaintiffs,                     )
                                                )
        v.                                      )       Civil Action No. 19-444-CFC-CJB
                                                )
 CHEMO RESEARCH, S.L.; INSUD                    )
 PHARMA S.L.U.; INTELGENX CORP.;                )
 and INTELGENX TECHNOLOGIES                     )
 CORP.,                                         )
                                                )
                Defendants.                     )

                                               ORDER

         At Wilmington, Delaware this 19th day of February, 2020.

         WHEREAS, Plaintiffs BioDelivery Sciences International, Inc. and Arius Two, Inc.

 ("Plaintiffs") have filed a Motion to Stay and Toll the 30-Month Regulatory Stay, (D.I. 132) (the

 "Stay Motion"), and the Court has considered the briefing related thereto, (D.I. 132; D.I. 151;

 D.I. 168), and Defendants Chemo Research, S.L.; Insud Pharma S.L.U; IntelGenX Corp., and

 IntelGenX Technologies Corp. ("Defendants") have filed a Motion to Modify Scheduling Order,

 (D.I. 152), and the Court has considered the briefing related thereto, (D.I. 167; D.I. 176), and the

 Court further having heard argument on February 18, 2020: 1

        NOW, THEREFORE, IT IS HEREBY ORDERED that:

         1.     By no later than February 21, 2020, the parties shall file a joint letter, no longer

 than three single-spaced pages, in which: (1) Defendants shall (a) confirm for the Court that the



                 This case is referred to the Court to resolve all disputes relating to discovery and
 the protective order. (D.I. 57)
Case 1:19-cv-00444-CFC-CJB Document 198 Filed 03/03/20 Page 2 of 2 PageID #: 6186



 information regarding the expected pH values of the layers in their ANDA product,




              (D.I. 151 at 4-5); (b) provide a date certain by which they will make available

  samples of their ANDA product to Plaintiffs; and (c) provide a date certain by which they will

 produce to Plaintiffs documents concerning                                                        ,

  (see D.I. 176 at 2); and (2) Plaintiffs shall provide to the Court their proposed noninfringement

  case deadlines, (see D.I. 167 at 1), which they believe should take effect if Plaintiffs' Stay

  Motion is denied and if the February 2021 trial date as to the noninfringement case remains

 unchanged.

         2.      Because this Order may contain confidential information, it has been released

 under seal, pending review by the parties to allow them to submit a single, jointly proposed,

  redacted version (if necessary) of the document. Any such redacted version shall be submitted

 by no later than February 26, 2019 for review by the Court, along with a motion for redaction

 that includes a clear, factually detailed explanation as to why disclosure of any proposed

 redacted material would "work a clearly defined and serious injury to the party seeking closure."

 Pansy v. Borough ofStroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal quotation marks and

  citation omitted). The Court will subsequently issue a publicly-available version of its Order.



                                                        Christopher J. Burke
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
